Case 1:18-sw-00010-DAR Document 3 Filed 07/03/19 Page 1of 3

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Columbia

 

 

 

In the Matter of the Search of ) Case: 1:18-sw-00010
(Briefly describe the property to be searched ) Assigned To: Robinson, Deborah A.
identify th b d add .
or identify the person by name and address) ) Assign. Date : 1/18/2018
Seven U.S. Postal Parcels located at the ) Description: Searh Warrant
Washington General Mail Facility, Washington, DC )
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the _ _____ District of Columbia —_
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

 

YOU ARE COMMANDED to execute is ysueion or oe u/|A Cz | { /; A) Woes 14 days)

C1 in the daytime 6:00 a.m. to 10:00 p.m. t any time in the day or night because 00d cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to DEBORAH A. ROBINSON, U.S. MAGISTRATE JUDGE .
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

O for _ days (not to exceed 30) 1 until, the facts justi fying, the later specific date of _| he
1 —— = + “ts ' j
JAN 18 2016 Hy Ips yy 7
Date and time issued: Bt) (—— {PF Wb | . — Ys UWE I lk VES w
Ot aa a Judge’s signature —
«
City and state: WASHINGTON, D.C, DEBORAH A. ROBINSON, U.S. MAGISTRATE JUDGE

 

 

Printed name and title
Case 1:18-sw-00010-DAR Document 3 Filed 07/03/19 Page 2 of 3

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

[i] $-SW-do10 [-14-188 (AM (LS. £5

 

 

 

Inventory made in the presence of : —_
Lwsp  Dédilya

 

Inventory of the property taken and name of any person(s) seized:

FILED

JUL 03 2019

Clerk, U.S Distr
2 ES ict a
Bankruptcy Courts

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Executing Oofficer’s signature

Somes Vsstry Breall Dspeloc

Printed name and title ™s.

Date:

 

 

 
Case 1:18-sw-00010-DAR

Document 3 Filed 07/03/19 Page 3 of 3

 

 

 

 

 

 

 

 

 

Subject | Express (E) or Priority (P) | Property Seized

Parcel | and Tracking ID number

1. (E) EL 169 573 862 US Approximately 1085 grams of a green, leafy,
plantlike substance, suspected to marijuana, inside
two heat sealed bags.

2. (E) EL 870 379 445 US Approximately 115 grams of a green, leafy, plantlike
substance, suspected to marijuana, inside three heat
sealed bags.

3. (P) 9405 8036 9930 0575 Approximately 4475 grams of THC related products,

9436 89 to include 35 bags of THC labeled gummy candies
which field tested presumptive positive for THC.

4. (P) 9505 5265 4512 8016 Approximately 3125 grams of a green, leafy,

1825 20 plantlike substance, suspected to marijuana, inside
three heat sealed bags.

5. (P) 9505 5148 7778 8016 Approximately 3050 grams of a green, leafy,

2214 71 plantlike substance, suspected to marijuana, inside
six heat sealed bags.

6. (P) 9505 5148 7778 8016 Approximately 4490 grams of a green, leafy,

2214 64 plantlike substance, suspected to marijuana, inside
eight heat sealed bags and one ziplock bag of
suspected THC oil/wax.

7. (P) 9505 5159 3255 8016 No CDS or CDS proceeds, parcel returned to the

 

1486 64

 

mail stream.

 

 
